DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In the amendment filed September 20, 2022, claims 1 and 3 were amended and claim 2 was cancelled.
The amendments to the specification overcome the specification objection. The objection has been withdrawn.
The amendments to the claims overcome the claim objections and rejections under 35 U.S.C. 112(b). The objection and rejections have been withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 103 rejection of the claims over Nakamura in view of Kaneko have been fully considered but they are not persuasive for these reasons:
Regarding Applicant’s assertion that the cited portions of Kaneko “do not appear to discuss the thickness of the layers, but rather a ‘high angle helical layer’ and its strain” and “the angles at which the layers are applied rather than their thickness” (Remarks at p. 6), the examiner disagrees, pointing out that the rejection points to layers 56 and 57 of Kaneko (June 20, 2022 Office Action at p. 5), and the cited portion of Kaneko explains that layer 56 is formed from 3 layers of fiber, while layer 57 is formed from 17 layers of fiber (para. [0044]; Figs. 3C, 5B). Kaneko further teaches that the thickness of layers can be changed by varying the thickness of each layer of fiber (para. [0051]). 
Regarding Applicant’s assertion that “the tank described by Kaneko has no glass fibre content, as the windings entirely consist of carbon fibre” (Remarks at p. 6), the examiner disagrees, pointing out that Nakamura, rather than Kaneko is relied upon for the claimed glass-fibre composite layer. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. MPEP 2145(IV). Furthermore, Kaneko discloses that the reinforcing fiber “may be any of various fibers including metal fibers, glass fibers, carbon fibers,….” and “any of these fibers may be used alone, or two or more different fibers may be used in combination” (Kaneko at para. [0022]).
Regarding Applicant’s assertion that “there is no concept of a ‘ply thickness’ associated with the layers of Kaneko’s tank, only physical thickness. The Examiner refers to the layers in Kaneko as ‘ply layers,’ however it is not the case these layers have a ‘ply thickness.’ The Office Action is based on misinterpretation of both the terms set forth in Applicant’s claims and the scope and content of the applied references” (Remarks at pp. 6-7), the examiner disagrees, pointing out that Applicant’s specification does not provide a definition for “ply” or “ply thickness.” The broadest reasonable interpretation of a “ply” is a “layer” (see Merriam-Webster definition of “ply,” attached). Kaneko teaches that the thickness of each layer may be varied by changing the thickness of the fiber, and thus Kaneko teaches a ply thickness.
Regarding Applicant’s assertion that “the various hoop and low-angle carbon-fibre windings in Kaneko are intended to relieve stress in the shoulder region 33 of a tank having a liner of the specific form shown in Figure 3A of Kaneko. The form of the liner is recited in claim 1 of Kaneko. There is no indication that Nakamura’s tank has any kind of stress problem, and not the kind of stress problem which Kaneko seeks to eliminate or alleviate. The Examiner’s reliance on Applicant’s disclosure to supply a reason for modification is in error and indicates a failure to articulate a sufficient reason why a person of ordinary skill in the art in possession of Nakamura would have consulted Kaneko’s tank to modify Nakamura’s tank” (Remarks at p. 7), the examiner disagrees. First, the claims of the instant application do not recite a particular liner form. Applicant’s specification and drawings show a tank having a cylindrical section and two hemispherical end portions (see Fig. 1, p. 4, ll. 24-28 of Applicant’s specification), which is similar to the configuration of both Nakamura and Kaneko. Kaneko further teaches that the particular shoulder region may vary in configuration (see e.g., para. [0040], Figs. 5A, 5B). Second, the claims of Kaneko are irrelevant. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred or unclaimed embodiments (MPEP 2123). Third, Kaneko teaches varying the thickness of layers and plies allows for reinforcing the tank while minimizing the fiber used (paras. [0015], [0051]), giving one of ordinary skill in the art a reason for making the proposed modification.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pub. 2018/0066797 to Nakamura et al. (hereinafter, “Nakamura”) in view of EP 2581638 to Kaneko et al. (hereinafter, “Kaneko”).
Regarding claim 1, Nakamura discloses a storage tank (container 1, Fig. 6) for storing gaseous hydrogen (para. [0061]), the gas storage tank (container 1) comprising a boundary wall (wall of container 1, Fig. 6) having a laminate composite structure (composite structure 21, Fig. 6) which 5includes a resin-rich layer (liner 20, Fig. 6; para. [0090]) forming an internal surface of the boundary wall, a glass-fibre composite layer (first sheet prepreg 22, formed of glass fibers, para. [0091]) in contact with the resin-rich layer (para. [0091]), a first carbon fibre composite layer (second sheet prepreg 22, para. [0091]) in contact with the glass-fibre composite layer on a side thereof remote from the resin-rich layer (paras. [0091]-[0092]), and a second carbon fibre composite layer (carbon fibers 23, Figs. 7A-7C; para. [0094]) in contact with the first carbon fibre composite layer on a side thereof remote from the glass fibre composite layer (see Figs. 7A-7C).
Nakamura does not expressly disclose a ply thickness 15of the second carbon fibre composite layer is greater than a ply thickness of the first carbon fibre composite layer and the thickness of the second carbon fibre composite layer is greater than the thickness of the first carbon fibre composite layer.
Kaneko teaches a high pressure tank having a liner and a fiber reinforced structure covering the surface of the liner (Abstract). Kaneko teaches that the fiber reinforced structure includes a plurality of carbon fiber layers (para. [0022]). Kaneko further teaches that a second ply layer, which is radially outward, has a larger thickness than a first ply layer (layer 57 is thicker than layer 56; para. [0044]). Kaneko further teaches that the thicker layer may be thicker because a ply thickness of the second carbon fiber layer is greater than the ply thickness of the first carbon fiber layer (para. [0051]). Kaneko teaches that this arrangement ensures reinforcement of the tank while reducing the amount of fibers used (para. [0015]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura to have the second ply layer have a larger thickness and a larger ply thickness than the first ply layer as taught by Kaneko for the purpose of reinforcing the tank while reducing the amount of fibers used, as recognized by Kaneko (para. [0015]). Additionally, and in the alternative, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura to have the second ply layer have a larger thickness and a larger ply thickness than the first ply layer since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e., varying layer thickness and ply thickness to reinforce the tank while minimizing material use – per paras. [0015] and [0051] of Kaneko), discovering the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05(II)(A); In re Aller, 105 USPQ 233).
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view of Kaneko and in further view of U.S. Pub. 2019/0128475 to Roland et al. (hereinafter, “Roland”).
Regarding claim 3, Nakamura in view of Kaneko does not expressly disclose the laminate composite structure comprises a protective layer in contact with the second carbon fibre composite layer on a side thereof remote from the first carbon fibre composite layer.
Roland teaches a pressure vessel having a liner and a fiber reinforced composite structure (para. [0021]). Roland teaches a protective layer outward of the fiber reinforced composite structure (para. [0022]). Roland teaches that the protective layer is formed from an elastomeric polymer (para. [0022]). Roland further teaches that the protective layer mitigates damage from ballistic or blast assault, dampens the effects of mechanical impact preventing fracture or fatigue failure, and slows the ingress of external fluids to reduce corrosion of the underlying pressure vessel (para. [0025]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura/Kaneko to add a protective layer formed of an elastomeric material as taught by Roland for the purpose of protecting the tank to prevent fracture or fatigue failure and reduce corrosion, as recognized by Roland (para. [0025]).
Regarding claim 4, Nakamura/Kaneko as modified by Roland already includes the protective layer is either a layer of elastomeric material or a layer of a glass fibre composite material system (protective layer of Roland is an elastomeric material, see para. [0022]).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura in view Kaneko and in further view of U.S. Pub. 2015/0240993 to DeLay (hereinafter, “DeLay”).
Regarding claim 5, Nakamura as modified by Kaneko does not expressly disclose a toughening 30material encapsulated within one or more layers of the laminate composite structure.
DeLay teaches a pressure vessel having a composite structure wrapped around a liner (Abstract). DeLay teaches that a layer of the tank may contain a toughening material, such as clay nanoparticles in one or more layers (para. [0021]). DeLay teaches that the clay nanoparticles enhances performance of the layer (para. [0021]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura/Kaneko to include a toughening material encapsulated within one or more layers of the laminate composite structure as taught by DeLay for the purpose of enhancing performance of the layer, as recognized by DeLay (para. [0021]).
Regarding claim 6, Nakamura as modified by Kaneko does not expressly disclose a membrane material within one or more layers of the laminate composite structure.
DeLay teaches a pressure vessel having a composite structure wrapped around a liner (Abstract). DeLay teaches that a membrane material (permeation barrier 50, para. [0021]) is arranged within one or more layers of the composite structure (para. [0021]). DeLay teaches that the membrane material helps to keep the contents of the pressure vessel from leaking out (para. [0021]). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the storage tank of Nakamura/Kaneko to include a membrane material within one or more layers of the laminate composite structure as taught by DeLay for the purpose of keeping the contents of the tank from leaking out, as recognized by DeLay (para. [0021]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. PARKER whose telephone number is (571)272-6014. The examiner can normally be reached Monday-Friday 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAURA E. PARKER/Examiner, Art Unit 3733                                                                                                                                                                                                                                                                                                                                                                                                                

/DON M ANDERSON/Primary Examiner, Art Unit 3733